Citation Nr: 1754001	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for recurrent left ankle sprains.  


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel












INTRODUCTION


The Veteran had active military service from September 2006 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a left ankle disability and assigned it a non-compensable rating.  Jurisdiction is now with the RO in Cleveland, Ohio. 

In March 2013, the RO increased the left ankle disability rating from a non-compensable rating to 10 percent, effective the date service connection was granted and assigned a temporary total evaluation following surgery on January 27, 2012.  The assigned 10 percent rating was continued from April 1, 2012.  

In November 2013, the Board remanded the left ankle initial rating claim and a claim for service connection for a right knee disability for further development, to include providing the Veteran with VA examinations.  In an August 2017 rating decision, the RO granted service connection for a right knee disability.  The RO's grant of service connection is considered a full grant of the benefit on appeal for the Veteran's right knee claim.  As such, this issue is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning downstream issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran alleged, and the evidence does not show, that he is unemployable due to his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The Veteran's left ankle disability is manifested by subjective complaints of pain, swelling, instability, and limitation in standing and walking; objective findings include decreased range of motion, pain on motion, swelling, instability, dislocation, laxity compared with the opposite side, and pain with movement.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for left ankle disability have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





Increased Rating - Applicable Laws and Regulations 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2017).


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

The Veteran contends that his left ankle disability is more severe than what is contemplated by the currently-assigned 10 percent rating.  

Under DC 5271, the diagnostic code for limitation of motion of the ankle, a 10 percent rating is warranted with "moderate" limitation of motion and a 20 percent rating where there is "marked" limitation of motion.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Based on the evidence, a 20 percent rating for the Veteran's left ankle is warranted for the entire period on appeal.  

Turning to the evidence, treatment notes from Dayton VAMC dated August 2011 note the Veteran's subjective complaints of left ankle lateral instability and pain that is significant after being on his feet even without any inversion events.  Objective findings show left ankle that is painful laterally and anteriorly, no significant swelling, and normal x-rays.  Though, the examiner referred the Veteran for evaluation in consideration of lateral ankle ligament reconstruction.  As noted above, the Veteran underwent a surgery for his left ankle in February 2012; the preoperative diagnosis was left ankle instability with anterior ankle impingement.  The postoperative confirmed the same diagnosis. 

Additional treatment notes dated July 2012 indicate that after the surgery, the Veteran only experienced pain after running and standing on his feet.  

Primary care note from the Dayton VAMC dated May 2014 note the Veteran's complaints of ankle swelling, tightness, and pain after work and prolonged standing.  In July 2014, the Veteran hurt his ankle again after he kicked a soccer ball.  The examiner noted that the ankle was swollen and palpable resulting in guarded gait.  X-rays noted tiny bony density, tiny avulsion fracture, tenderness, and soft tissue swelling around the ankle.  The Veteran was placed in an air cast. 

In March 2015, the Veteran underwent a VA examination for his left ankle disability.  The Veteran reported pain after prolonged standing with "constant dull ache that is always there."  The Veteran did not report flare-ups.  Range of motion (ROM) testing showed dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  The examiner noted "inversion 30, eversion 10, with pain beyond this motion at each repetition."  The examiner further added that pain was noted on both dorsiflexion and plantar flexion ROM during the examination and caused functional loss.  There was objective evidence of localized tenderness and pain on palpation on the dorsal surface.  The Veteran was able to perform repetitive use testing, and the examiner noted no additional loss of function or ROM; however, it was noted that the Veteran was not examined immediately after repetitive use over time, and that the examination was neither supporting nor contradicting the Veteran's statements describing functional loss with repetitive use over time.  There was no ankylosis or reduction of muscle strength.  Notably, the examiner indicated that there was evidence of ankle instability and dislocation and laxity compared to the opposite side.  X-rays did not show any degenerative changes. 

In July 2016, the Veteran underwent an additional VA examination.  The Veteran reported constant pain in his left ankle.  The examiner noted that the Veteran was using a brace regularly, but continued to have pain.  The Veteran additionally reported flare-ups after prolonged standing, walking, or climbing, as well as decreased ROM, and early fatigability.  ROM testing showed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The examiner noted that the ROM itself contributes to a functional loss due to pain with evidence of pain with weight bearing.  There was objective pain of localized tenderness and pain on palpation of the bilateral malleoli and objective evidence of crepitus.  After repetitive use testing, ROM was decreased with dorsiflexion to 5 degrees and plantar flexion to 25 degrees.  The examiner noted that it was not possible to opine without resorting to mere speculation as to whether pain, weakness, fatigability or incoordination significantly limit functional ability during flare-ups since the examination was not conducted during a flare-up.  There was no ankylosis or reduction of muscle strength.  No instability or dislocation was suspected.  X-rays showed loose body within the joint, mild degenerative changes, swelling of unclear significance, and no joint effusion.  The examiner noted that the left ankle disability resulted in functional impact as it prevented the Veteran from prolonged activity of sitting, standing, walking, running, or climbing due to pain. 

Based on the above mentioned evidence, and resolving reasonable doubt in the Veteran's favor, a 20 percent rating for his left ankle disability is warranted for the entire rating period on appeal.  The evidence shows continuous pain, swelling, fatigability, decreased ROM, instability, dislocation, and laxity compared to the opposite side.  Furthermore, the July 2016 VA examiner noted that the Veteran's ankle disability required the regular use of a brace and resulted in functional impact.  Accordingly, the Board finds the above symptoms to more nearly approximate a marked limitation of motion, which warrants a 20 percent disability rating.   

A 20 percent rating is the maximum evaluation under DC 5271 (limitation of motion of the ankle).  The evidence does not show ankylosis of the ankle or any other pathology that would warrant a separate rating under a different diagnostic code.  Further, because the left ankle disability have been assigned the maximum rating based on limitation of motion, the DeLuca criteria are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  Additionally, the Board notes that the June 2016 Ankle Conditions Disability Benefits Questionnaire examination does not comply with Correia v. Shulkin, 28 Vet. App. 158 (2016).  However, given the outcome of this decision, where the highest rating possible has been assigned under the Schedule for Rating Disabilities, remand is not warranted.

The evidence shows that the Veteran's left ankle disability have not more nearly approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

Furthermore, the Board notes that in an August 2017 rating decision, the RO granted a separate non-compensable rating for the Veteran's left ankle postoperative scar.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 20 percent rating, but no more, for left ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


